DETAILED ACTION
This is in reply to an amendment filed on August 23, 2021 and an interview on November 24, 2021 regarding Application No. 16/691,288.  Applicants amended claims 1, 11, 16, and 19 and previously canceled claim 9.  Claims 1-8 and 10-20 are pending.


Information Disclosure Statement
The information disclosure statement submitted on August 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicants’ representative Charles Rauch on November 28, 2021.

The application has been amended as agreed to as follows:

1. (Currently Amended) An electronic device, comprising: 
a main body being a reel structure, wherein the main body comprises a first end, a second end, and a first side portion, the first side portion is provided with a slit, and the slit has a strip shape and is formed between the first end and the second end; 

a rotating shaft disposed in the main body along an axial direction of the main body, wherein the rotating shaft is a hollow structure, the rotating shaft is rotatable relative to an outer surface of the main body, the rotation of the rotating shaft is configured to drive the flexible screen to reel, one end of the flexible screen is fixed on the rotating shaft, and the part of the flexible screen inside the main body is wound on the rotating shaft; 
a turntable, fixedly connected to the rotating shaft, wherein the turntable is rotatable relative to the main body; 
an inner casing, disposed inside and fixedly coupled to the main body, wherein the rotating shaft is configured to be sleeved around the inner casing, the turntable is rotatable relative to the inner casing, and a main board and a battery of the electronic device are disposed in the inner casing;  
a first driving mechanism, comprising a driving motor and a gear set drivingly connected to each other, wherein the driving motor is configured to drive the gear set to rotate, and the gear set is configured to drive the turntable to rotate; and 
a processor, configured to control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the main body or the flexible screen, wherein the operation instructions comprise a multi-finger operation, the processor is configured to control the flexible screen to be split into at least two sub-display areas according to the multi-finger operation, a number of fingers recognized in the multi-finger operation is equal to a number of the sub-display areas, and the at least two sub-display areas are arranged side by side in the axial direction of the main body, and the processor is configured to control the flexible screen to contract into the main body when a battery level of the electronic device is lower than a preset value.  

16. (Currently Amended) An electronic device, comprising: 
a main body being a reel structure, wherein the main body comprises a first end, a second end, and a first side portion, the first side portion is provided with a slit, and the slit has a strip shape and is formed between the first end and the second end; 
a flexible screen, selectively in a first state wound inside the main body and a second state being released from the main body, wherein the flexible screen is capable of being reeled inside or released from the main body through the slit, and in the first state, a display area of the flexible screen is completely accommodated in the main body; 
a rotating shaft disposed in the main body along an axial direction of the main body, wherein the rotating shaft is a hollow structure, the rotating shaft is rotatable relative to an outer surface of the main body, the rotation of the rotating shaft is configured to drive the flexible screen to reel, one end of the flexible screen is fixed on the rotating shaft, and a part of the flexible screen inside the main body is wound on the rotating shaft; 
a turntable, fixedly connected to the rotating shaft, wherein the turntable is rotatable relative to the main body; 
an inner casing, disposed inside and fixedly coupled to the main body, wherein the rotating shaft is configured to be sleeved around the inner casing, the turntable is rotatable 
a first driving mechanism, comprising a driving motor and a gear set drivingly connected to each other, wherein the driving motor is configured to drive the gear set to rotate, and the gear set is configured to drive the turntable to rotate; 
a function module, disposed at one end in a longitudinal direction of the main body to implement signal transmission from and/or to the electronic device; and 
a processor configured to control the function module to move along a circumferential direction of the main body to implement a 360-degree circular signal transmission and control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the flexible screen, wherein the operation instructions comprise a multi-finger operation, the processor is configured to control the flexible screen to be split into at least two sub-display areas according to the multi-finger operation, [[and]] a number of fingers recognized in the multi-finger operation is equal to a number of the sub-display areas, and wherein the processor is configured to control the flexible screen to contract into the main body when a battery level of the electronic device is lower than a preset value.








Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record teaches an electronic device but does not teach:
An electronic device, comprising: 
a main body being a reel structure, wherein the main body comprises a first end, a second end, and a first side portion, the first side portion is provided with a slit, and the slit has a strip shape and is formed between the first end and the second end; 
a flexible screen, selectively in a first state wound inside the main body and a second state being released from the main body, wherein the flexible screen is capable of being reeled inside or released from the main body through the slit, the flexible screen comprises a display area and a non-display area, and in the first state, the display area is completely accommodated in the main body, and a part of the non-display area is exposed from the main body;
a rotating shaft disposed in the main body along an axial direction of the main body, wherein the rotating shaft is a hollow structure, the rotating shaft is rotatable relative to an outer surface of the main body, the rotation of the rotating shaft is configured to drive the flexible screen to reel, one end of the flexible screen is fixed on the rotating shaft, and the part of the flexible screen inside the main body is wound on the rotating shaft; 
a turntable, fixedly connected to the rotating shaft, wherein the turntable is rotatable relative to the main body; 
an inner casing, disposed inside and fixedly coupled to the main body, wherein the rotating shaft is configured to be sleeved around the inner casing, the turntable is rotatable 
a first driving mechanism, comprising a driving motor and a gear set drivingly connected to each other, wherein the driving motor is configured to drive the gear set to rotate, and the gear set is configured to drive the turntable to rotate; and 
a processor, configured to control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the main body or the flexible screen, wherein the operation instructions comprise a multi-finger operation, the processor is configured to control the flexible screen to be split into at least two sub-display areas according to the multi-finger operation, a number of fingers recognized in the multi-finger operation is equal to a number of the sub-display areas, and the at least two sub-display areas are arranged side by side in the axial direction of the main body, and the processor is configured to control the flexible screen to contract into the main body when a battery level of the electronic device is lower than a preset value.  

Regarding claim 16, the prior art of record teaches an electronic device but does not teach:
An electronic device, comprising: 
a main body being a reel structure, wherein the main body comprises a first end, a second end, and a first side portion, the first side portion is provided with a slit, and the slit has a strip shape and is formed between the first end and the second end; 
a flexible screen, selectively in a first state wound inside the main body and a second state being released from the main body, wherein the flexible screen is capable of being reeled 
a rotating shaft disposed in the main body along an axial direction of the main body, wherein the rotating shaft is a hollow structure, the rotating shaft is rotatable relative to an outer surface of the main body, the rotation of the rotating shaft is configured to drive the flexible screen to reel, one end of the flexible screen is fixed on the rotating shaft, and a part of the flexible screen inside the main body is wound on the rotating shaft; 
a turntable, fixedly connected to the rotating shaft, wherein the turntable is rotatable relative to the main body; 
an inner casing, disposed inside and fixedly coupled to the main body, wherein the rotating shaft is configured to be sleeved around the inner casing, the turntable is rotatable relative to the inner casing, and a main board and a battery of the electronic device are disposed in the inner casing;  
a first driving mechanism, comprising a driving motor and a gear set drivingly connected to each other, wherein the driving motor is configured to drive the gear set to rotate, and the gear set is configured to drive the turntable to rotate; 
a function module, disposed at one end in a longitudinal direction of the main body to implement signal transmission from and/or to the electronic device; and 
a processor configured to control the function module to move along a circumferential direction of the main body to implement a 360-degree circular signal transmission and control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the flexible screen, wherein the operation instructions comprise a multi-finger operation, the processor is configured to control the flexible screen to 

Regarding claim 19, the prior art of record teaches an electronic device but does not teach:
An electronic device, comprising: 
a main body comprising a cylindrical surface, wherein a slit is defined in the cylindrical surface, the slit is extended along a central axis of the cylindrical surface, wherein the main body comprises a first end and a charging module is disposed at the first end, the charging module comprises a wireless charging coil; 
a flexible screen being configured to reel inside and release from the main body via the slit, wherein the flexible screen comprises a display area and a non-display area, and in a first state, the display area is completely accommodated in the main body, and a part of the non-display area is exposed from the main body;
a rotating shaft disposed in the main body along an axial direction of the main body, wherein the rotating shaft is rotatable relative to an outer surface of the main body, the rotation of the rotating shaft is configured to drive the flexible screen to reel, one end of the flexible screen is fixed on the rotating shaft, and the part of the flexible screen inside the main body is wound on the rotating shaft, and 
a processor, configured to control the flexible screen to be changed between the first state and a second state in response to operation instructions applied on the flexible screen, wherein the operation instructions comprise a multi-finger operation, the processor is 


Accordingly, independent claims 1, 16, and 19 are allowed over the prior art of record.  In addition, claims 2-8, 10-15, 17, 18, and 20, which depend from one of claims 1, 16, and 19, are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please take note of: 
Lee et al. in US 2016/0307545 A1 (Abstract: “An electronic device including a main body; a flexible display to be rolled up, wherein the rolled-up flexible display is placed in the main body; a sensor configured to detect unrolling of the flexible display; and a controller configured to control the flexible display to present information, and control to change a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.



Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/30/21